Being of the opinion that, when the trial judge instructed the jury "Where, in a criminal prosecution, the defendant is charged with the unlawful possession of intoxicating liquor, and the defendant's defense is that the liquor was possessed for medicinal purposes only, that is no defense when the defendant admits he did not procure the intoxicating liquor on a physician's prescription," he correctly stated the law, since only thus could it legally be obtained for that purpose, and that the Superior Court, interpreting the provisions of the Act of March 27, 1923, P. L. 34, one of which is that "All of its provisions shall be liberally construed" correctly held that "The only person who can present the defense that intoxicating liquor obtained by him since March 27, 1923, was possessed for medicinal use is one who has so acquired it lawfully, that is, one who has obtained it from a duly registered pharmacist upon the prescription of a duly licensed physician," I would affirm the trial court and the Superior Court, and, therefore, dissent *Page 518 
from the reversal of their judgments and the grant of a new trial.
Mr. Justice WALLING and Mr. Justice SIMPSON join in this dissent.